Citation Nr: 1026975	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-38 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder to 
include as secondary to service-connected blephorspasm, lumbar 
strain and residuals of dislocated left shoulder disabilities.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The issue of individual unemployability has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ) and is inextricably 
intertwined with the issue being remanded.  Therefore, the 
Board refers the issues to the AOJ for appropriate 
action.  

The Veteran served on active duty from November 1988 to November 
1992. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Procedural history

The Veteran's initial claim was received by the RO in March 2004.  
In a January 2005 rating decision, the RO denied service 
connection to a number of disorders including sleep apnea and 
cervical strain.  The Veteran disagreed and perfected an appeal.  
In May 2007, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claims at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been associated 
with the Veterans VA claims folder.

In a July 2007 decision, the Board remanded the Veteran's claims 
for further procedural and evidentiary development.  In a 
December 2008 decision, the Veteran denied certain of the 
Veteran's claims and remanded the issues of sleep apnea and 
cervical strain because the RO failed to comply with the Remand 
Order of July 2007 with regard to those claims.  In October 2009, 
the Board remanded the claims for further development and notice 
to the Veteran.



The issue of entitlement to service connection for a sleep 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent medical and other evidence of 
record establishes that the Veteran's cervical strain disorder is 
unrelated to his active duty service.


CONCLUSION OF LAW

Entitlement to service connection for cervical strain is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed that he was injured in an automobile 
accident and in an accident in a barracks during active duty and 
contends that the injuries he received have resulted in cervical 
strain disorder. The Veteran seeks service connection for that 
disorder.

The Board will first address preliminary matters and then render 
a decision on the issues on appeal.





Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board has remanded the Veteran's claim three 
times.  In July 2007 the remand sought further procedural and 
evidentiary development.  In December 2008 the remand sought 
medical examination pertaining to sleep disability and neck 
disability and in the October 2009 remand, the Board sought 
compliance with the December 2008 remand.  Specifically, as it 
pertains to the issue on appeal, the Board ordered VBA to provide 
the Veteran with a VA medical examination to determine whether 
the Veteran had a current neck disorder and if a disorder was 
diagnosed, the Board sought a medical opinion regarding the most 
likely etiology of that disorder.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The record shows that the 
Veteran received a VA examination in January 2010 and that the 
examiner provided an opinion whether it was as likely as not that 
the Veteran's current neck condition was related to his active 
duty service.  For those reasons, the Board finds that VBA 
complied with the Board's remand orders as they pertain to the 
issue of entitlement to service connection for a cervical strain 
disorder.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed in letters dated April 2004 and January 
2008 of the evidence required to substantiate a claim for service 
connection.  In addition, the letters informed the Veteran VA's 
duty to assist him develop his claims by making reasonable 
attempts to obtain federal, state or private records relevant to 
his claims, and by providing a medical examination or opinion.  
Finally, the Veteran was informed in March 2006 and January 2008 
letters of how VA determines a disability rating and an effective 
date

For the reasons stated above, the Board finds that VBA satisfied 
its duty to notify.

The Board also notes that VA has obtained the Veteran's service 
treatment records, private treatment records and VA treatment 
records.  As noted above, the Veteran was also examined by VA 
medical practitioners in February 2008 and January 2010.  The 
Board finds that VA has satisfied its duty to assist the Veteran.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  As 
noted in the Introduction, the Veteran presented evidence at a 
video conference hearing before the undersigned VLJ.



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Analysis

The Veteran contends that he injured his neck in a motor vehicle 
accident during service.  The Veteran believes that he has had 
neck pain ever since, but that he did not seek medical care for 
the pain for many years after his discharge from active duty.  He 
seeks service connection.  The Board will address the elements of 
service connection as stated above.

With regard to element (1), a current disability, the record 
discloses that the Veteran was examined by a VA physician in 
January 2010.  The examiner noted the Veteran's history of his 
neck condition including that although he had experienced neck 
pain since the accident occurred, he did not seek treatment until 
about 2000.  He told the examiner that he experienced a severe 
aching and tingling pain in the back of the neck and that it has 
gotten progressively worse over the years.  The examiner reported 
that the pain radiated from the Veteran's neck into his 
shoulders.  Examination showed no abnormal spinal contour, normal 
x-ray results for the cervical spine and objective evidence of 
pain following repetitive motion of the neck.  The examiner 
diagnosed the Veteran with "cervical strain."  Thus, element 
(1) is satisfied.

With regard to element (2), the Veteran's service treatment 
records show that the Veteran was injured in a severe motor 
vehicle accident on April 15, 1989.  The injuries described in 
the 1989 medical records include AC joint separation of the left 
shoulder, lacerations to the head and shoulder area.  There is no 
record of complaints of or treatment for neck pain or a neck 
injury.  The Veteran's statements that he has suffered from neck 
pain since the accident is the only evidence of an in-service 
injury.  

The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether a veteran's personal 
interest may affect the credibility of testimony. See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, the records do 
not show any complaints of neck pain or treatment involving the 
Veteran's cervical spine or neck during service.  The Veteran's 
report of his medical condition upon discharge did not indicate 
that he experienced neck pain or had anything wrong with his 
neck.  Nothing else in his service medical record suggests that 
he sought treatment for it or asked for assistance because of 
neck pain.  Indeed, the record shows, and the Veteran has stated, 
that he did not seek treatment for neck pain until about 2000.  

The Court has also held that the Board can consider the time 
period between the alleged incurrence of an injury and the date 
of the Veteran's VA claim.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  In this case, 
the accident occurred in April 1989, but the Veteran first sought 
treatment for the pain more than 10 years after the fact and 8 
years after his discharge.  This evidence, in association with 
the lack of any evidence of a neck injury during service, tends 
to weigh against the Veteran's recent statements.  In view of the 
entire record, the Board finds that the contemporary medical 
records, including the Veteran's assertion that he did not have a 
neck problem during service and the lack of any medical records 
supporting an in-service injury to the Veteran's neck, are more 
probative than the Veteran's recent statements in support of a 
claim for monetary benefits that he has suffered from neck pain 
since his 1989 accident.  For those reasons, the Board finds that 
element (2) is not satisfied.

With regard to element (3), the Board observes that the January 
2010 examiner opined that it was less likely than not that his 
current cervical strain disorder is related to his military 
service.  The rational supporting the VA examiner's opinion was, 
essentially, that the duration of time between the 1989 accident 
and the 2003 record entry establishing the Veteran's first 
complaints of neck pain were too remote to be related.  The Board 
notes that the VA examiner's opinion is based on the medical 
evidence of record and further notes that the probative value of 
a physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).

On the other hand, the Veteran's statements that can be construed 
to be evidence of a link between the 1989 accident and his 
current neck disorder are not supported by the medical record.  
Moreover, the Veteran is not qualified or competent to provide a 
medical opinion linking the two.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  The Board 
observes that the Veteran is qualified to relate the 
symptomatology he has experienced regarding his neck; the Board 
notes that the VA examiner elicited those statements during the 
January 2010 examination and considered them in making his 
medical opinion that there was no linkage between the 1989 
accident and the Veteran's current neck disorder.  For those 
reasons, the Board finds that the VA examiner's opinion is more 
probative and further finds that the record evidence does not 
support a finding that element (3) has been satisfied.

After review of the entire record, the Board finds that the 
service connection for a cervical strain disorder is not 
warranted.


ORDER

Entitlement to service connection for a cervical strain disorder 
is denied.



REMAND

The Veteran's original March 2004 claim raised the issue of 
"loss of sleep."  The RO characterized the issue as "sleep 
disturbances" in the April 2004 notice letter.  In the January 
2005 and every subsequent characterization of the issue, the RO 
used the term "sleep apnea."  This claim has been developed 
exclusively as an entitlement to service connection for sleep 
apnea despite the medical evidence of record dated December 2000 
and in the file since about June 2004 that the Veteran's sleep 
disorder was not sleep apnea but was rather "a mild form of 
blepharospasm."  The result has recently culminated in a January 
2010 VA examiner's finding that there was no sleep apnea 
diagnosed, that the Veteran's blepharospasm "was initially 
diagnosed in 2000," and that it may be a cause for the Veteran's 
sleep problems.  The Board observes, however, that the Veteran 
was service-connected for blepharospasm in the June 2008 rating 
decision.

The January 2010 examiner's opinion is less than precise 
regarding the effect the blepharospasm on the Veteran's ability 
to sleep.  Such speculative opinions are not probative.  See 
Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Moreover, the Court has held that once VA 
undertakes the effort to provide an examination, it must provide 
an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (207).  
The Secretary's duty to make reasonable efforts to assist in 
obtaining evidence necessary to substantiate a claim for benefits 
pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an 
examination that is adequate for rating purposes.  It is 
incumbent upon the rating official to ensure that a diagnosis or 
condition is described and supported in sufficient detail for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009).

In this case, the Veteran has claimed a general sleep disorder 
and did not seek service connection for sleep apnea.  The Board 
remands this claim for further medical development to determine 
whether the Veteran has a diagnosable sleep disorder or whether 
he simply has difficulty sleeping because of his service-
connected blepharospasm.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran with a VA 
medical examination by an appropriate VA 
medical practitioner who shall review the 
Veteran's VA claims folder specifically 
including the April 2010 statement of the 
Veteran.  The examiner shall examine the 
Veteran and determine whether any diagnosable 
sleep disorder currently manifests.  If the 
examiner determines that any diagnostic 
testing that is required, then such testing 
shall be accomplished.  The examiner shall 
provide an opinion whether it is as likely as 
not that the Veteran's diagnosed sleep 
disorder, if one is diagnosed, is related to 
his active duty service or is caused or 
aggravated by his service-connected 
blepharospasm disability.  The examiner's 
written report shall be associated with the 
Veteran's VA claims folder.

2.  Following completion of the foregoing and 
any other development deemed appropriate, VBA 
shall readjudicate the Veteran's claim for 
entitlement to service connection for a sleep 
disorder.  

3.  If VBA denies the claim for entitlement 
to service connection for a sleep disorder, 
and if the examination ordered above 
discloses that the Veteran's sleep is 
disturbed by his service-connected 
blepharospasm, then VBA shall reconsider the 
disability rating for service connected 
blepharospasm in light of the evidence of the 
effect it has on the Veteran's ability to 
sleep.

4.  Following completion of the foregoing, if 
the benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


